DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-3, 5-8, 10-13 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Concerning claim 1 the prior art fails to disclose the limitations of the claim “electrically heatable layer stack two substrate layers; a plurality of carbon nanotubes (CNT) layers, each of the CNT-lavers configured to conduct an electric current; and at least one electrode configured for applying an electric current to a corresponding CNT-laver of the plurality of CNT-layers, wherein at least a portion of the at least one electrode is sandwiched between one substrate layer and one of the plurality of CNT-layers, wherein the at least one electrode extends beyond an edge of the electrically heatable layer stack and the electrode is adjacent to both the plurality of CNT-layers and the one substrate layer;
wherein the substrate layers and the plurality of CNT-layers are configured to produce heating of at least one of the substrate layers when an electric current is applied to the one of the plurality of CNT-layers; wherein the substrate layers and the CNT-layers are arranged alternately in the layer stack.
The instant invention is directed towards an aircraft wing deicer. The closest prior art references are Feng et al and Von Arx et al. The primary reason for allowance of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642